UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-2168



HARRY THOMAS AYERS,

                                                         Petitioner,

          versus


WESTMORELAND  COAL COMPANY, INCORPORATED;
DIRECTOR, OFFICE OF WORKERS’ COMPENSATION
PROGRAMS,

                                                         Respondents.



             On Petition for Review of an Order of the
                       Benefits Review Board
                          (No. 06-0240-BLA)


Submitted:   June 20, 2007                 Decided:   July 12, 2007


Before TRAXLER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Harry Thomas Ayers, Petitioner Pro Se. Patricia May Nece, Rita A.
Roppolo, UNITED STATES DEPARTMENT OF LABOR, Washington, D.C.;
Douglas Allan Smoot, JACKSON & KELLY, PLLC, Charleston, West
Virginia; Kathy Lynn Snyder, JACKSON & KELLY, PLLC, Morgantown,
West Virginia, for Respondents.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Harry Thomas Ayers seeks review of the Benefits Review

Board’s decision and order affirming the administrative law judge’s

denial of black lung benefits pursuant to 30 U.S.C. §§ 901-945

(2000).     Our review of the record discloses that the Board’s

decision    is   based   upon   substantial   evidence   and   is   without

reversible error.    Accordingly, although we grant leave to proceed

in forma pauperis, we deny the petition for review for the reasons

stated by the Board.     Ayers v. DOWCP, No. 06-0240-BLA (BRB Oct. 18,

2006).    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                         PETITION DENIED




                                   - 2 -